Dear Mayor Mayfield:
We requote your question to this office as follows:
  Can a person who is a full-time employee of Risk Management, a subsidiary of Louisiana municipal Association and a full-time employee of BFI, who has a contract with the Town of Haynesville for garbage collections, serve as a councilman?
The Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., do not prohibit one from holding local elective office as councilman and employment with the Louisiana Municipal Association. This conclusion was previously reached in Attorney General Opinion 80-0695, where we concluded the following:
  Inasmuch as the definition of political subdivision provided in Section 62(9) does not include such associations as the Police Jury Association or Louisiana Municipal Association, this office hereby concurs in your conclusion that the Dual Officeholding and Duel Employment statute does not prohibit an individual from simultaneously holding the positions [of full or part-time employee of the LMA and elective office of councilman.]
However, his employment with a company which has a contract with the town where he serves as councilman may raise ethical concerns. We have forwarded your inquiry to the Louisiana State Board of Ethics for their review and further advice.
Very truly yours,
                                  CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams